Citation Nr: 1526346	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1968.  He died in February 2008.  The Appellant is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Milwaukee, Wisconsin, Regional Office which determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure and denied the claim on the merits.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

As to the issue of whether new and material evidence has been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board is required to consider the question of whether new and material evidence has been received to reopen the Appellant's claim without regard to the Agency of Original Jurisdiction's (AOJ) determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The April 2012 rating decision also denied payment of VA improved death pension benefits.  On the Appellant's substantive appeal, she checked the box indicating that she wanted to appeal all issues, but she only presented argument on the cause of death claim.  Therefore, the RO sought clarification as to whether she also intended to pursue the pension claim.  An August 2013 report of contact with her representative indicated that she only wanted to appeal the cause of death issue.  Therefore, to the extent the Appellant's initial notice of disagreement encompassed the death pension claim, that issue has been withdrawn from the appeal to the Board.


FINDINGS OF FACT

1.  In June 2008, the St. Louis, Missouri, Regional Office (RO) denied service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  The Appellant was informed in writing of the adverse determination and her appellate rights in June 2008.  The Appellant did not subsequently submit a notice of disagreement (NOD) with the decision.  

2.  The additional documentation submitted since the June 2008 rating decision is new and material and raises a reasonable possibility of substantiating the Appellant's claim.  

3.  The Veteran was physically present in the Republic of Vietnam while performing his military duties as a turboprop aircraft mechanic and is therefore presumed to have been exposed to herbicides.  

4.  The Veteran's February 2008 death certificate states that the Veteran succumbed to a myocardial infarction, diabetes mellitus, and hypertension.  


CONCLUSIONS OF LAW

1.  The June 2008 rating decision denying service connection for the cause of the Veteran's death claimed as the result of herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence sufficient to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  

3.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board reopens and grants the Appellant's claim of entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  As such, no discussion of VA's duties to notify and to assist is necessary as to that issue.  


II.  Application to Reopen Service Connection for the Cause of the Veteran's Death

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a appellant's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In June 2008, the RO denied service connection for the cause of the Veteran's death claimed as the result of herbicide exposure "since evidence fails to show that it was related to military service."  The Appellant was informed in writing of the adverse decision and her appellate rights in June 2008.  She did not submit a NOD with the adverse decision.  

The evidence upon which the June 2008 rating decision denying service connection was formulated may be briefly summarized.  The Veteran's February 2008 death certificate states that the underlying causes of death were a myocardial infarction, diabetes mellitus, and hypertension.  The Veteran's service treatment records do not refer to a myocardial infarction, diabetes mellitus, or hypertension.  The Veteran's Air Force service personnel records state that he served as a turboprop aircraft mechanic with two units at Clark Air Force Base, the Philippines, including the 29th Troop Carrier Squadron from February 1966 to September 1967.  A July 2006 written statement from the National Personnel Record Center (NPRC) indicates that it was "unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam."  A November 2006 VA examination report states that the Veteran presented a history of having been "intermittently in Vietnam for the last two years of his service, flying into the country and being on the ground for various periods of time."  

New and material evidence pertaining to the issue of service connection for the cause of the Veteran's death was not received by VA or constructively in its possession within one year of written notice to the Appellant of the June 2008 rating decision.  Therefore, that decision became final.  38 C.F.R. § 3.156(b).  

The additional documentation received since the June 2008 rating decision includes copies of the Veteran's death certificate and written statements from the Appellant.  The Appellant's April 2012 NOD states that the Veteran "flew multiple missions over Vietnam, which required his aircraft to land frequently at air bases in Vietnam to refuel and resupply" and he was exposed "to herbicide during those refuel and resupply operations on the ground in Vietnam."  It is of such significance that it raises a reasonable possibility of substantiating the Appellant's claim for service connection for the cause of the Veteran's death when considered with the previous evidence of record.  As new and material evidence has been received, the Appellant's claim of entitlement to service connection for the Veteran's death claimed as the result of herbicide exposure is reopened.  

III.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that service connection for cause of the Veteran's death is warranted as he flew in aircraft which landed in the Republic of Vietnam; should therefore be presumed to have been exposed to herbicides; and developed his ultimately fatal diabetes mellitus as the result of such herbicide exposure.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The Veteran's February 2008 death certificate states that the underlying causes of death were a myocardial infarction, diabetes mellitus, and hypertension.  At the time of the Veteran's death, service connection was not in effect for any disability.  Therefore, it is necessary to determine whether service connection is warranted for any of the Veteran's fatal disabilities.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and Type II diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's Air Force service personnel records reflect that the Veteran served as a turboprop aircraft mechanic with the 6200th Operational Maintenance Squadron and the 29th Troop Carrier Squadron at Clark Air Force Base, The Philippines, from February 1966 to September 1967.  The July 2006 NPRC written statement relates that it was "unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam."  The November 2006 VA examination report states that the Veteran presented a history of having been "intermittently in Vietnam for the last two years of his service, flying into the country and being on the ground for various periods of time."  Given both the nature of his military duties and the units to which he was attached and upon resolution of all reasonable doubt in his favor, the Veteran's physical presence in the Republic of Vietnam and associated herbicide exposure is conceded.  

The Veteran is presumed to have been exposed to herbicides while in the Republic of Vietnam.  A November 2004 VA treatment record conveys that the Veteran was diagnosed with Type II diabetes mellitus.  The Veteran's February 2008 death certificate lists diabetes mellitus as one of the underlying causes of his death.  Given these facts, the Board concludes that service connection for the cause of the Veteran's death is now warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The Appellant's application to reopen her claim of entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure is granted.  

Service connection for the cause of the Veteran's death is granted.  





____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


